DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2, 4, 16, 18, 23, and 25 fail to further limit their respective parent claims 1, 15, and 22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9, and 15-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “sending, by the computing device and based on a determination that the toggle state of the relay has been modified, a wireless status signal indicative of the modification of the toggle state of the relay.” However, the 
Claims 15 and 22 recite similar limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 7-9, and 15-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lim (US 2008/0309164; reference of record).
Regarding claim 1, Figure 2 of Lim teaches a method comprising:
receiving, by a computing device (controller 10 with transmitter/receiver 14) configured to communicate wirelessly (Communicating wirelessly with the remote controller 4 through antenna connected to transmitter/receiver 14), a wireless signal indicative of a command to modify a toggle state of a relay (RL), wherein the toggle state of the relay is indicative of an electrical configuration (power provided to loads connected to C1-C6), controlled by the relay, of a plurality of contacts of the relay (See contacts of RL in figure 2);
based on the command, sending, by the computing device to the relay, an electrical signal to modify the toggle state of the relay (See para. [0042]); and
The controller 10 controls some of the operation lamps LP1 to LP6, corresponding to the switches to currently supply power, to be turned on and transmits a current power switch status to the remote controller 4 in response to the request of the power switch status from the remote controller 4.” Para. [0052]: “Moreover, a result of controlling the relay switches is transmitted to the remote controller 4 via a wireless line”).
As for claims 2-4 and 7-9, Lim teaches causing output, by the computing device, of a status signal indicative of the toggle state of the relay (See para. [0042] and [0053]);
wherein the method further comprises causing output, by the computing device, of an indication of a malfunctioning of an electrical device in electrical communication with one or more the plurality of contacts of the relay (A malfunctioning load would cause the device 10 to output a signal to the lamp unit 20 indicative of a loss of load.);
wherein the status signal indicative of the toggle state of the relay comprises a wireless signal (The status is transmitted to the remote controller 4. Para. [0042], [0052]);

based on the signal indicative of the toggle state of the manual switch, sending, by the computing device to the relay, an electrical signal to modify the toggle state of the relay (The user controls the relays through the buttons on the remote controller 4 and controller 10. Para. [0042]);
determining, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay (Current flowing through the relay’s contacts provides power to the load connected to socket C1. Current flows to the load according to the toggle state of the relay.);
determining whether voltage is present at one or more of the plurality of contacts the relay (Voltage present at the output of the relay powers the loads connected to socket C1).
As for claim 15, Lim teaches a device (Figure 2) comprising: 
a processor (controller 10 with transmitter/receiver 14); and
memory (16) storing instructions that, when executed by the processor, cause the device to: 
receive a wireless signal (Communicating wirelessly with the remote controller 4 through antenna connected to transmitter/receiver 14) indicative of a command to modify a toggle state of a relay (RL), wherein the toggle state of the relay is indicative of an electrical configuration (power provided to loads connected to C1-C6), controlled by the relay, of a plurality of contacts of the relay (See contacts of RL in figure 2);

send, by the computing device and based on a determination that the toggle state of the relay has been modified (The controller 10 teaches toggling the relay RL, then sending an indication of the relay’s status in para. [0042] and [0052]. The controller 10 determines the toggle state of the relay 10 before sending a status signal of the relay by changing the toggle state of the relay immediately before sending the status signal.), a wireless status signal indicative of the modification of the toggle state of the relay (Para. [0042]: “The controller 10 controls some of the operation lamps LP1 to LP6, corresponding to the switches to currently supply power, to be turned on and transmits a current power switch status to the remote controller 4 in response to the request of the power switch status from the remote controller 4.” Para. [0052]: “Moreover, a result of controlling the relay switches is transmitted to the remote controller 4 via a wireless line”).
Regarding claims 16-21, Lim teaches wherein the instructions, when executed, cause the device to cause output of a status signal indicative of the toggle state of the relay (See para. [0042] and [0053]);
wherein the instructions, when executed, cause the device to cause output of an indication of a malfunctioning of an electrical device in electrical communication with one or more of the plurality of contacts (A malfunctioning load would cause the device 10 to output a signal to the lamp unit 20 indicative of a loss of load);

wherein the instructions, when executed, cause the device to: receive from a manual switch (Buttons on remote controller 4), a signal indicative of a toggle state of the manual switch; and
based on the signal indicative of the toggle state of the manual switch, send to the relay an electrical signal to modify the toggle state of the relay (The user controls the relays through the buttons on the remote controller 4 and controller 10. Para. [0042]);
wherein the instructions, when executed, further cause the apparatus to determine, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay (Current flowing through the relay’s contacts provides power to the load connected to socket C1. Current flows to the load according to the toggle state of the relay.);
wherein the instructions, when executed, further cause the apparatus to determine whether voltage is present at one or more of the plurality of contacts of the relay (Voltage present at the output of the relay powers the loads connected to socket C1).
Regarding claim 22, Lim teaches a system (Figure 2) comprising:
a relay (RL) comprising a plurality of contacts, wherein a toggle state of the relay is indicative of an electrical configuration of the plurality of contacts (The contacts determine the power provided to loads connected to C1-C6); and 
a computing device (controller 10 with transmitter/receiver 14) configured to:

based on the command, send to the relay an electrical signal to modify the toggle state of the relay (See para. [0042]); and
send, by the computing device and based on a determination that the toggle state of the relay has been modified (The controller 10 teaches toggling the relay RL, then sending an indication of the relay’s status in para. [0042] and [0052]. The controller 10 determines the toggle state of the relay 10 before sending a status signal of the relay by changing the toggle state of the relay immediately before sending the status signal.), a wireless status signal indicative of the modification of the toggle state of the relay (Para. [0042]: “The controller 10 controls some of the operation lamps LP1 to LP6, corresponding to the switches to currently supply power, to be turned on and transmits a current power switch status to the remote controller 4 in response to the request of the power switch status from the remote controller 4.” Para. [0052]: “Moreover, a result of controlling the relay switches is transmitted to the remote controller 4 via a wireless line”).
As for claims 23-28, Lim teaches wherein the computing device is further configured to cause output of a status signal indicative of the toggle state of the relay (See para. [0042] and [0053]);

wherein the status signal indicative of the toggle state of the relay comprises a wireless signal (The status is transmitted to the remote controller 4. Para. [0042]);
a manual switch (Buttons on remote controller 4), and
wherein the computing device (10) is further configured to:
receive, from the manual switch, a signal indicative of a toggle state of the manual switch; and based on the signal indicative of the toggle state of the manual switch, send to the relay an electrical signal to modify the toggle state of the relay (The user controls the relays through the buttons on the remote controller 4 and controller 10. Para. [0042]).
at least one current sensor configured to provide an indication of current flowing at one or more of the plurality of contacts, and wherein the computing device is further configured to determine, based on the indication of current flowing at the one or more of the plurality of contacts, a toggle state of the relay (Current flowing through the relay’s contacts provides power to the load connected to socket C1. Current flows to the load according to the toggle state of the relay. Furthermore, current sensor 18 detects current flowing through power cable 22 into the relays.);
wherein the computing device is further configured to determine whether voltage is present at one or more of the plurality of contacts of the relay (Voltage present at the output of the relay powers the loads connected to socket C1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 4, 2021